

Exhibit 10.15
FIRST AMENDMENT AND WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT AND WAIVER TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT (this "Amendment") is entered into as of August 22,
2016 by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a "Lender" and collectively as
"Lenders"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, "Agent"), POWER SOLUTIONS INTERNATIONAL, INC., a
Delaware corporation ("Parent"), PROFESSIONAL POWER PRODUCTS, INC., an Illinois
corporation ("PPPI"; Parent and PPPI, are referred to hereinafter each
individually as a "Borrower", and individually and collectively, jointly and
severally, as the "Borrowers"), and each of the parties listed on the signature
pages hereto as Loan Parties (together with Parent and Borrowers, collectively,
jointly and severally, "Loan Parties" and each, individually, a "Loan Party").
WHEREAS, the Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");
WHEREAS, the Agent has asserted that an Event of Default under Section 8.7 of
the Credit Agreement exists due to Agent’s assertion that the Borrowers failed
to disclose to Agent and Lenders certain litigation existing on the Closing Date
in accordance with Section 4.6(b) of the Credit Agreement which is disputed by
the Borrowers (the "Alleged Litigation EOD");
WHEREAS, there exists an Event of Default under Section 3.6 of the Credit
Agreement due to the Borrowers' failure to deliver to Agent all of the
Collateral Access Agreements required by Section 3.6 of the Credit Agreement
within the time frame specified therefor (the "CAA EOD");
WHEREAS, there exists an Event of Default under Section 8.14 of the Credit
Agreement by virtue of the Alleged Litigation EOD and the CAA EOD constituting
"Events of Default" under the Term Loan Credit Agreement (the "Cross Default
EOD" and together with the Alleged Litigation EOD, and the CAA EOD,
collectively, the "Specified EODs"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit Agreement
and waive the Specified EODs as provided herein, in each case subject to the
terms and provisions hereof;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.


8048798v2 8/22/2016 11:00 AM    1989.352






--------------------------------------------------------------------------------





2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 below and in reliance upon the representations and
warranties of the Loan Parties set forth in Section 7 below, the Credit
Agreement is amended as follows:


(a)Item 1 on Schedule 3.6 to the Credit Agreement is hereby amended and restated
in its entirety as follows:


"1. Borrowers shall have used commercially reasonable efforts to deliver
Collateral Access Agreements with respect to the following locations: 921 East
66th Street, Lubbock, Texas; provided, that, if after the use of commercially
reasonable efforts, Borrowers are not able to deliver any such Collateral Access
Agreement on or before August 26, 2016, Agent shall have the right to establish
a Landlord Reserve with respect to such location."


(b)The defined term "Borrowing Base" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:


"'Borrowing Base' means, as of any date of determination, the lesser of (a) the
ABL Borrowing Base and (b) the result of (i) the Term Loan Borrowing Base minus
(ii) the outstanding principal balance of the Term Loan Debt (excluding the fee
payable pursuant to that certain First Amendment Fee Letter dated August 22,
2016 among Borrowers, Term Loan Agent and Term Loan Lenders); provided, that,
the Term Loan Borrowing Base shall be determined based on the Term Loan
Borrowing Base Certificate delivered to Agent at least one (1) Business Day
prior to such date of determination."


(c)Schedule 4.6 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Annex A hereto.


3.Waiver. Subject to the satisfaction of the conditions set forth in Section 6
below and in reliance upon the representations and warranties set forth in
Section 7 below, Agent and Lenders hereby waive the Specified EODs. For the
avoidance of doubt, the foregoing waivers shall not be deemed to be a waiver of
any other existing or hereafter arising Defaults or Events of Default or any
other deviation from the express terms of the Credit Agreement or any other Loan
Document. This is a limited waiver and shall not be deemed to constitute a
consent or waiver of any other term, provision or condition of the Credit
Agreement or any other Loan Document, as applicable, or to prejudice any right
or remedy that Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document.


4.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.








-2-






--------------------------------------------------------------------------------





5.Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Loan Party,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Loan Party hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Loan Parties in all
respects.


6.Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:


(a)
Each party hereto shall have executed and delivered this Amendment to

Agent;


(b)
Agent shall have received an executed waiver and amendment to the Term

Loan Credit Agreement, in form and substance acceptable to Agent;


(c)All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and


(d)No Default or Event of Default (other than the Specified EODs) shall have
occurred and be continuing.


7.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:


(a)All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);


(b)
No Default or Event of Default has occurred and is continuing; and



(c)This Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
such Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.


-3-






--------------------------------------------------------------------------------





8.
Miscellaneous.



(a)Expenses. Borrowers agree to pay on demand all Lender Group Expenses of Agent
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Credit
Agreement.


(b)Governing Law. This Amendment shall be a contract made under and governed by,
and construed in accordance with the internal laws of the State of Illinois.


(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. "pdf") shall be effective as delivery
of a manually executed counterpart hereof.


9.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known as of the date of this
Amendment, both at law and in equity, which each Loan Party, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.


[Signature pages follow]




























-4-






--------------------------------------------------------------------------------





IN WTINESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS:
 
 
POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 







--------------------------------------------------------------------------------





LOAN PARTIES:
 
 
THE W GROUP, INC., a Delaware corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER GREAT LAKES, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
AUTO MANUFACTURING, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
TORQUE POWER SOURCE PARTS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------





 
 
 
POWER PROPERTIES, L.L.C., an Illinois limited liability company
 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWER PRODUCTION, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer

 
 
 
POWER GLOBAL SOLUTIONS, INC., an Illinois corporation
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
PSI INTERNATIONAL, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
XISYNC L.L.C., an Illinois limited liability company
 
 
 
 
 
 
By:
The W Group, Inc., as sole managing member
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
 
 
 
 
 
 
By:
/s/ Michael Lewis
 
 
Name:
Michael Lewis
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Lead Arranger, as Book Runner, and as a Lender
 
 
 
 
 
 
By:
/s/ Brian Hynds
 
 
Name:
Brian Hynds
 
 
Title:
Vice-President













































































Signature Page to First Amendment and Waiver to Second Amended and Restated
Credit Agreement






--------------------------------------------------------------------------------





ANNEX A


Schedule 4.6


Litigation
[Omitted pursuant to Item 601(a)(5) of Regulation S-K]






